Citation Nr: 1044068	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1974 to September 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.  

The Board observes that the Veteran was scheduled for a travel 
board hearing; however, the Veteran withdrew this request in 
February 2010.  

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that he is entitled to a compensable 
disability rating for service-connected bilateral hearing loss.  

On a VA authorized audiological evaluation in December 2007 the 
audiologist indicated that the speech recognition scores were 
"too unreliable to score" and suggested that "[f]urther 
testing such as an audiological ABR should be performed to 
estimate thresholds."  

A subsequent VA audiological evaluation in January 2008 used 
neurological and audiological ABR testing to determine the 
impairment resulting from his hearing loss.  Although these 
testing results confirmed the Veteran's hearing loss, they were 
not in a format which could be used by VA for rating purposes.  
See 38 C.F.R. § 4.85.  The examiner opined that the Veteran's 
hearing loss was most likely in the moderate range, and concluded 
that this was consistent with an audiogram from October 19, 2007.  
The Board observes that the Veteran's VA audiology clinic 
progress notes from that date are associated with his file; 
however, an audiogram is not present in the record.  

Because the Veteran's VA audiogram from October 2007, which is 
referenced by the examiner in determining the severity of his 
service-connected hearing loss, is not associated with his file, 
the Veteran's claim has not been adequately developed, and remand 
is required for full compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2010).

Furthermore, because the audiological examinations of record do 
not indicate why the Veteran's testing results are unreliable, 
nor do they provide results which may be used to rate the 
severity of the Veteran's service-connected bilateral hearing 
loss, the Board finds that the Veteran should be afforded a new 
examination to determine the current severity of his bilateral 
hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA audiogram from 
October 19, 2007.  If no such record is available, 
formal findings are required that either the 
record sought does not exist, or that further 
efforts to obtain those records would be futile.

2.  Following the receipt of any outstanding 
treatment records, the Veteran should be afforded 
a VA audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims folder must be 
provided to the examiner for review in connection 
with the examination.  The examination must 
include appropriate audiometric and speech 
discrimination testing of both ears.  If the 
examiner is unable to report testing results due 
to unreliability, the examiner should provide a 
discussion explaining why the testing results are 
unreliable.  

3.  After conducting any additional development 
deemed necessary, the RO should readjudicate the 
claim, considering all the evidence of record.  If 
the benefit sought on appeal remains denied, the 
Veteran and his representative should be provided 
a supplemental statement of the case and an 
appropriate period of time for response.  The case 
should then be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


